

114 S932 IS: Historic Downtown Preservation and Access Act
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 932IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Leahy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a refundable tax credit for the installation
			 of sprinklers and elevators in historic structures.
	
 1.Short titleThis Act may be cited as the Historic Downtown Preservation and Access Act.
		2.Credit for
			 installation of sprinklers and elevators in historic buildings
			(a)In
 generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
				
					36C.Historic
				building expenses
						(a)In
 generalThere shall be allowed a credit against the tax imposed by this subtitle for the taxable year an amount equal to 50 percent of the qualified historic building expenses paid or incurred by the taxpayer during such taxable year.
 (b)LimitationThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $50,000.
						(c)Qualified
 historic building expensesFor purposes of this section— (1)In generalThe term qualified historic building expenses means amounts paid or incurred to install in a certified historic structure an elevator system or a sprinkler system that meets the requirements found in the most recent edition of NFPA 13: Standard for the Installation of Sprinkler Systems.
							(2)National
 historic landmarksIn the case of a certified historic structure that is designated as a National Historic Landmark in accordance with section 101(a) of the National Historic Preservation Act (16 U.S.C. 470a(a)) and that is open to the public, the term qualified historic building expenses shall not include an expense described in paragraph (1), unless the installation of property described in such paragraph meets the requirements for a certified rehabilitation under section 47(c)(2)(C).
							(3)Certified
 historic structureThe term certified historic structure has the meaning given such term in section 47(c)(3), except that such term shall not include any structure which is a single-family residence..
			(b)Conforming
			 amendments
 (1)Section 1324 of title 31, United States Code, is amended by inserting , 36C after , 36B.
 (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
					Sec. 36C. Historic building
				expenses..
				(c)Effective
 dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.